Exhibit 10.1

 

AMENDMENT NUMBER 6 TO LOAN DOCUMENTS

 

THIS AMENDMENT NUMBER 6 TO LOAN DOCUMENTS (this “Sixth Amendment”), is entered
into as of November 3, 2009, by and among GVEC RESOURCE IV INC. (“Agent”), as
Agent and as a Lender, EMRISE CORPORATION, a Delaware corporation (“Parent”),
and Parent’s Subsidiaries that are signatories hereto (collectively with Parent,
“Borrowers”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and the Lenders named therein are parties to that
certain Credit Agreement, dated as of November 30, 2007, as amended by that
certain Amendment Number 1 to Loan Documents, dated August 20, 2008, that
certain Amendment Number 2 to Loan Documents, dated February 12, 2009, that
certain Forbearance Agreement and Amendment Number 3 to Loan Documents, dated
March 20, 2009 (as amended by that certain Amendment to Forbearance Agreement
and Amendment Number 3 to Loan Documents, dated April 9, 2009), that certain
Amendment Number 4 to Loan Documents, dated April 14, 2009, and that certain
Amendment Number 5 to Loan Documents, dated August 14, 2009 (as further amended,
restated, supplemented, or modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the parties to the Credit Agreement desire to amend certain provisions
of the Credit Agreement as more fully set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Documents
as follows:

 


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM
IN THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 


2.                                       AMENDMENT TO CREDIT AGREEMENT.


 


(A)                                  SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS
AMENDED BY THE ADDITION OR AMENDMENT AND RESTATEMENT, AS APPLICABLE, OF THE
FOLLOWING DEFINITIONS:


 

“Combined Capital Base” shall mean the sum of (i) Stockholders’ Equity and
(ii) Subordinated Debt.

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), excluding any non-cash gain
or loss associated with the change in fair value of warrants, minus interest
income and extraordinary gains (including gains on sale of assets) plus interest
expense, Income Tax Expense, depreciation, and amortization, in each case, as
determined in accordance with GAAP.

 

“Sixth Amendment” means that certain Amendment Number 6 to Loan Documents, dated
as of November 3, 2009, by and among Borrowers, Agent and the Lenders party
thereto.

 

--------------------------------------------------------------------------------


 

“Sixth Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of the Sixth Amendment has been satisfied.

 


(B)                                 SECTION 2.2(C) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 

“(c)                            All amounts outstanding under the Terms Loans
shall constitute Obligations. No portion of the Term Loans which is repaid or
prepaid may be reborrowed. The Term Loans shall be repaid in installments as set
forth in the tables set forth in subsections (d) and (e) below; provided,
however, that the outstanding unpaid principal balance and all accrued and
unpaid interest under the Term Loans shall be due and payable on the Maturity
Date (as defined in Section 3.3(a)) or such earlier date of termination of this
Agreement, whether by prepayment, or by acceleration.”

 


(C)                                  SECTION 2.2(D) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 

“(d)                           Subject to subsection (c) above, the principal of
Term Loan A shall be repaid in installments as follows:

 

(i)                                     on November 1, 2009, an installment of
$25,000;

 

(ii)                                  on December 1, 2009, an installment of
$65,000; and

 

(iii)                               commencing on January 1, 2010, and
continuing on the first day of each of the 5 consecutive months thereafter,
equal installments of $120,000.”

 


(D)                                 SECTION 2.2(E) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 

“(e)                            Subject to subsection (c) above, the principal
of Term Loan B shall be repaid in installments as follows:

 

(i)                                     on November 1, 2009, an installment of
$75,000;

 

(ii)                                  on December 1, 2009, an installment of
$85,000; and

 

(iii)                               commencing on January 1, 2010, and
continuing on the first day of each of the 5 consecutive months thereafter,
equal installments of $166.666.67.”

 


(E)                                  SECTION 3.3 OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

“(a)                            This Agreement shall continue in full force and
effect for a term ending on June 30, 2010 (the “Maturity Date”), unless
terminated earlier in accordance with the terms of this Agreement.  The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
pursuant to Section 8.1.

 

(b)                                 Notwithstanding the provisions of subsection
(a), all Obligations (other than the principal amount of the Term Loans),
including accrued interest to the date of principal payment, shall be due and
payable no later than June 30, 2010 (the “Revolver Maturity Date”).”

 


(F)                                    SECTION 6.16(A) OF THE CREDIT AGREEMENT
IS AMENDED AND RESTATED AS FOLLOWS:


 

“(a)                            Minimum EBITDA.  Fail to achieve EBITDA,
measured on a fiscal quarter-end basis, of not less than the required amount set
forth in the following table for the applicable period set forth opposite
thereto:

 

 

Applicable Period

 

Minimum Amount

 

For Borrowers’ fiscal quarter ending in September 2009

 

$

250,000

 

For Borrowers’ fiscal quarter ending in December 2009

 

$

550,000

 

For Borrowers’ fiscal quarter ending in March 2010

 

$

1,450,000

”


 


(G)                                 SECTION 6.16(B) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 

“(b)                           [RESERVED]”

 


(H)                                 SECTION 6.16(C) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED AS FOLLOWS:


 

“(c)                            Maximum Leverage Ratio.  Fail to achieve a
Leverage Ratio, measured quarterly at the end of each calendar quarter, of not
greater than the amount set forth in the following table for the applicable
period set forth opposite thereto:

 

 

Applicable Period

 

Maximum Ratio

 

For Borrowers’ fiscal quarter ending in September 2009

 

1.70:1.00

 

For Borrowers’ fiscal quarter ending in December 2009

 

1.50:1.00

 

For Borrowers’ fiscal quarter ending in March 2010

 

1.40:1.00”

 

 

3

--------------------------------------------------------------------------------


 


(I)                                     SECTION 6.16(D) OF THE CREDIT AGREEMENT
IS AMENDED AND RESTATED AS FOLLOWS:


 

“(d)                           Minimum Liquidity. Fail to achieve a minimum
Liquidity, measured quarterly at the end of each calendar quarter, of not less
than the amount set forth in the following table for the applicable period set
forth opposite thereto:

 

Applicable Period

 

Minimum Amount

 

For Borrowers’ fiscal quarter ending in December 2009

 

$

2,800,000

 

For Borrowers’ fiscal quarter ending in March 2010

 

$

2,700,000

”


 


3.                                       CONDITIONS PRECEDENT TO THIS SIXTH
AMENDMENT.  THE SATISFACTION OF EACH OF THE FOLLOWING SHALL CONSTITUTE
CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS SIXTH AMENDMENT AND EACH AND
EVERY PROVISION HEREOF:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES IN THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE SIXTH AMENDMENT EFFECTIVE DATE, AS THOUGH
MADE ON SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE);


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE DATE HEREOF OR AS OF THE SIXTH AMENDMENT
EFFECTIVE DATE;


 


(C)                                  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN
FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, AGENT, ANY LENDER OR
ANY OF THEIR AFFILIATES;


 


(D)                                 BORROWERS HAVE PAID TO PRIVATE EQUITY
MANAGEMENT GROUP, INC. (“PEMG”), IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL
TO $100,000 AS REQUIRED BY SECTION 4 OF THIS SIXTH AMENDMENT; AND


 


(E)                                  NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED.


 


4.                                       ADVISORY FEE.  FOR PEMG’S ADVICE IN
CONNECTION WITH THIS SIXTH AMENDMENT THE BORROWERS SHALL PAY TO PEMG, IN
IMMEDIATELY AVAILABLE FUNDS, (I) AN AMOUNT EQUAL TO $100,000 ON THE SIXTH
AMENDMENT EFFECTIVE DATE AND (II) AN AMOUNT EQUAL TO $100,000 ON THE EARLIER OF
(X) MARCH 31, 2010; OR (Y) THE REPAYMENT IN FULL OF THE OBLIGATIONS.  THE
FOREGOING PAYMENTS REPRESENT AN ADVISORY FEE WHICH IS FULLY EARNED AS OF THE
SIXTH AMENDMENT

 

4

--------------------------------------------------------------------------------


 


EFFECTIVE DATE AND NO PORTION OF SUCH ADVISORY FEE SHALL BE REFUNDABLE FOR ANY
REASON, OR APPLIED TO THE OUTSTANDING BALANCE OF THE TERM LOANS OR ANY OTHER
AMOUNTS OWING UNDER THE CREDIT AGREEMENT.


 


5.                                       CONSTRUCTION.  THIS SIXTH AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF
CALIFORNIA.


 


6.                                       ENTIRE AMENDMENT; EFFECT OF SIXTH
AMENDMENT.  THIS SIXTH AMENDMENT, AND THE TERMS AND PROVISIONS HEREOF,
CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AMENDMENTS
RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
SIXTH AMENDMENT, THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS SHALL REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  TO THE EXTENT ANY TERMS OR PROVISIONS
OF THIS SIXTH AMENDMENT CONFLICT WITH THOSE OF THE CREDIT AGREEMENT OR OTHER
LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF THIS SIXTH AMENDMENT SHALL CONTROL. 
THIS SIXTH AMENDMENT IS A LOAN DOCUMENT.


 


7.                                       COUNTERPARTS; TELEFACSIMILE EXECUTION. 
THIS SIXTH AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE
PARTIES HERETO MAY EXECUTE THIS SIXTH AMENDMENT BY SIGNING ANY SUCH
COUNTERPART.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS SIXTH AMENDMENT BY
TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS SIXTH AMENDMENT.  ANY PARTY DELIVERING AN EXECUTED
COUNTERPART OF THIS SIXTH AMENDMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN
ORIGINAL EXECUTED COUNTERPART OF THIS SIXTH AMENDMENT, BUT THE FAILURE TO
DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY, AND BINDING EFFECT OF THIS SIXTH AMENDMENT.


 


8.                                       MISCELLANEOUS.


 


(A)                                  UPON THE EFFECTIVENESS OF THIS SIXTH
AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,”
“HEREUNDER,” “HEREIN,” “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS SIXTH
AMENDMENT.


 


(B)                                 UPON THE EFFECTIVENESS OF THIS SIXTH
AMENDMENT, EACH REFERENCE IN THE LOAN DOCUMENTS TO THE “CREDIT AGREEMENT,”
“THEREUNDER,” “THEREIN,” “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE
CREDIT AGREEMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS
SIXTH AMENDMENT.


 

[signatures on next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be executed
and delivered on the date first written above.

 

EMRISE CORPORATION

EMRISE ELECTRONICS CORPORATION

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Name: Carmine Oliva

Name: Carmine Oliva

Title: Chief Executive Officer

Title: President

 

 

 

 

CXR LARUS CORPORATION

RO ASSOCIATES INCORPORATED

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Name: Carmine Oliva

Name: Carmine Oliva

Title: President

Title: President

 

 

 

 

CUSTOM COMPONENTS, INC.

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Name: Carmine Oliva

Name: Carmine Oliva

Title: President

Title: President

 

 

 

 

 

GVEC RESOURCE IV INC.,

 

as Agent and a Lender

 

 

 

 

 

By:

/s/ signature illegible

 

Name:

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ signature illegible

 

Name:

 

 

Title: Authorized Signatory

 

6

--------------------------------------------------------------------------------